Motion GRANTED AND Order filed March 5, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00151-CV
                                  ____________

             IN RE DISCOVERY DRILLING PTE. LTD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-18964

                                    ORDER

      On February 27, 2018, relator Discovery Drilling PTE. Ltd, filed a petition
for writ of mandamus in this court. Relator asks this court to order the Honorable
Larry Weiman, Judge of the 80th District Court, in Harris County, Texas, to vacate
his order dated December 20, 2017, which denied relator’s motion to dismiss based
on a forum-selection clause or alternatively, based on forum non conveniens.

                                        1
      Relator also has filed a motion for temporary stay asking this court to stay the
trial set for March 12, 2018, and the hearing on attorney’s fees set for March 23,
2018, pending a decision on the petition for writ of mandamus. See Tex. R. App. P.
52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the trial set for March 12, 2018, and the hearing on attorney’s
fees set for March 23, 2018, STAYED until a final decision by this court on relator’s
petition for writ of mandamus, or until further order of this court.

      In addition, the court requests Spencer Ogden, Inc., the real party-in-interest,
to file a response to the petition for writ of mandamus on or before March 16, 2018.
See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Jamison.
(J. Jamison voted to deny the motion for stay)




                                           2